 
Exhibit 10.7

Goldman, Sachs & Co.
200 West Street
New York, NY 10282
Telephone No: 212-902-1000

 
Confirmation of Additional OTC Convertible Note Hedge
 
Date:
 
May 18, 2011
     
To:
 
Iconix Brand Group, Inc.
   
Attention: Chief Executive Officer
   
Telephone No.: 212 730 0030
   
Facsimile No.: 212 391 0127
     
From:
 
Goldman, Sachs & Co.

 
Reference: SDB4164996096
 
Dear Sir / Madam:
 
The purpose of this letter agreement (this “Confirmation”) is to set forth the
terms and conditions of the Transaction entered into between Goldman, Sachs &
Co. (“GS&Co.”) and Iconix Brand Group, Inc. (“Counterparty”) on the Trade Date
specified below (the “Transaction”).  This Confirmation constitutes a
“Confirmation” as referred to in the Master Agreement specified below.
 
The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to the
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for purposes of the Equity Definitions and a “Swap Transaction” for the purposes
of the Swap Definitions.
 
This Confirmation, together with the Agreement (as defined below), evidences a
complete and binding agreement between Counterparty and GS&Co. as to the terms
of the Transaction to which this Confirmation relates. This Confirmation shall
be subject to, and form part of, an agreement in the 1992 form of the ISDA
Master Agreement (Multicurrency Cross Border) (the “Master Agreement” or
“Agreement”) as if we had executed an agreement in such form (but without any
Schedule and with the elections specified in the “ISDA Master Agreement” Section
of this Confirmation) on the Trade Date. In the event of any inconsistency
between the provisions of that Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction. The parties hereby
agree that the Transaction evidenced by this Confirmation shall be the only
Transaction subject to and governed by the Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
In the event of any inconsistency between the Note Indenture (as defined below)
and this Confirmation, this Confirmation shall govern.  For the avoidance of
doubt, references herein to sections of the Note Indenture are based on the
draft of the Note Indenture most recently reviewed by the parties at the time of
this Confirmation.  If any relevant sections of the Note Indenture are changed,
added, or renumbered following execution of this Confirmation, the parties will
amend this Confirmation in good faith to preserve the economic intent of the
parties.
 
The terms of the particular Transaction to which this Confirmation relates are
as follows:
 
General Terms:

 
Trade Date:
 
May 18, 2011
     
Effective Date:
 
The date of issuance of the Additional Reference Notes.
     
Option Style:
 
Modified American, as described under “Settlement Terms” below.
     
Option Type:
 
Call
     
Seller:
 
GS&Co.
     
Buyer:
 
Counterparty
     
Shares:
 
The shares of common stock, $0.001 par value, of Counterparty (Security Symbol:
“ICON”) or such other securities or property into which the Reference Notes are
convertible on the date of determination in accordance with the Note Indenture.
     
Premium:
 
$ 2,202,750
     
Premium Payment Date:
 
The Effective Date.
     
Exchange:
 
NASDAQ Global Market
     
Related Exchange(s):
 
All Exchanges
     
Original Reference Notes:
 
2.50% Convertible Senior Subordinated Notes due 2016, original principal amount
$275,000,000
     
Additional Reference Notes:
 
The additional $25,000,000 principal amount of 2.50% Convertible Senior
Subordinated Notes due 2016 issued pursuant to the over-allotment option
exercised by the Initial Purchasers (as defined below) on the date hereof
pursuant to Section 2(b) of the Purchase Agreement (as defined below).
     
Reference Notes:
 
The Original Reference Notes together with the Additional Reference Notes.
     
Applicable Portion of the Reference Notes:
 
45%. For the avoidance of doubt, the Calculation Agent shall, as it deems
necessary, take into account the Applicable Portion of the Reference Notes in
determining or calculating any delivery or payment obligations hereunder,
whether upon a Conversion Date (as defined below) or otherwise.

 
 
2

--------------------------------------------------------------------------------

 
 
Note Indenture:
 
The indenture, dated as of closing of the issuance of the Original Reference
Notes, between Counterparty and The Bank of New York Mellon Trust Company, N.A.,
as trustee relating to the Reference Notes, as the same may be amended, modified
or supplemented from time to time. Certain defined terms used herein have the
meanings assigned to them in the Note Indenture.



Procedures for Exercise:

 
Potential Exercise Dates:
 
Notwithstanding anything to the contrary in section 3.1(c) of the Equity
Definitions, “Potential Exercise Date” shall mean each Conversion Date, as
specified below under “Exercise Notice”.
     
Conversion Date:
 
Each “conversion date” for any Reference Note pursuant to the terms of the Note
Indenture occurring on or before the Expiration Date.
     
Conversion Amount:
 
For any Conversion Date, the amount equal to (i) the principal amount of
Reference Notes surrendered for conversion on such Conversion Date in accordance
with the terms of the Note Indenture minus (ii) the “Conversion Amount” (as
defined in the Confirmation of OTC Convertible Note Hedge dated May 17, 2011
between GS&Co. and Counterparty (the “Initial Note Hedge Confirmation”)), if
any, with a “Conversion Date” (as defined in the Initial Note Hedge
Confirmation) that is the same as such Conversion Date; provided that if such
calculation results in a Conversion Amount that is less than zero, the
Conversion Amount for such Conversion Date shall be zero.
         
If the Conversion Amount for any Conversion Date is less than the aggregate
principal amount of Reference Notes then outstanding, then the terms of the
Transaction shall continue to apply, subject to the terms and conditions set
forth herein, with respect to the remaining outstanding principal amount of the
Reference Notes. For the avoidance of doubt, an exchange in lieu of conversion
pursuant to Section 5.02(c) of the Note Indenture shall not be considered a
conversion of the Reference Notes surrendered to a financial institution
pursuant to such Section 5.02(c).

 
 
3

--------------------------------------------------------------------------------

 
 
Exercise Period:
 
The period from and excluding the Effective Date to and including the Expiration
Date.
     
Expiration Date:
 
Notwithstanding anything to the contrary in section 3.1(f) of the Equity
Definitions, “Expiration Date” shall mean the earliest of (i) the maturity date
of the Reference Notes, (ii) the first day on which none of such Reference Notes
remain outstanding, whether by virtue of conversion, issuer repurchase or
otherwise and (iii) the designation of an Early Termination Date hereunder in
respect of the termination of the Transaction in whole but not in part in
accordance with this Agreement.
     
Exercise Notice:
 
Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options hereunder, Buyer shall provide Seller with written notice
(“Exercise Notice”) prior to 12:00 p.m. New York City time on the Scheduled
Trading Day (as defined in the Note Indenture) prior to the first Trading Day
(as defined in the Note Indenture) in the Conversion Reference Period (as
defined in the Note Indenture) relating to the Reference Notes converted on the
relevant Conversion Date of (i) the number of Reference Notes being converted on
the relevant Conversion Date, (ii) the first Trading Day in the relevant
Conversion Reference Period for the Reference Notes, and (iii) the applicable
Cash Percentage (as defined in the Note Indenture), if any; provided that with
respect to Reference Notes converted during the period beginning on March 1,
2016 and ending on the business day immediately preceding the Final Maturity
Date (as defined in the Note Indenture) of the Reference Notes, the related
Exercise Notice need not contain the information specified in clause (i) of this
sentence and, in order to exercise any Options hereunder, Buyer shall deliver to
Seller prior to 12:00 p.m. New York City time on the Scheduled Trading Day prior
to such Final Maturity Date a written notice (“Supplemental Exercise Notice”)
setting forth the number of Reference Notes converted during such period; and
provided further that the delivery by Buyer of an Exercise Notice after the
Conversion Reference Period has commenced but prior to the close of business on
the fifth Trading Day of such Conversion Reference Period shall be effective, in
which case the Settlement Method shall be Net Share Settlement but without
regard to subsection (ii) of the definition of Net Share Settlement and subject
to adjustments to the Net Share Settlement Amount as specified below.
     
Seller’s Telephone Number and/or Facsimile Number and Contact Details for
purpose of Giving Notice:
 
To be provided by Seller.

 
 
4

--------------------------------------------------------------------------------

 
 
Settlement Terms:

 
Settlement Method Election:
 
Net Share Settlement or Net Cash Settlement consistent with Buyer’s election
with respect to the Reference Notes converted on the applicable Conversion Date;
provided that Net Share Settlement shall apply in the event that Buyer does not
elect to specify a Cash Percentage in connection with the applicable Conversion
Date or if the second proviso under “Exercise Notice” above applies; and
provided further that it shall be a condition for Buyer’s right to elect Net
Cash Settlement or settlement pursuant to clause (ii) of Net Share Settlement
that Buyer delivers to Seller with the related Exercise Notice a representation
signed by Buyer that Buyer has publicly disclosed all material information
necessary for Buyer to be able to purchase or sell Shares in compliance with
applicable federal securities laws.
     
Electing Party:
 
Buyer
     
Settlement Date:
 
Subject to the delivery of an Exercise Notice and, if applicable, a Supplemental
Exercise Notice to the Seller, the third (3rd) Exchange Business Day following
the final Trading Day in the applicable Conversion Reference Period in respect
of the relevant Conversion Date.
     
Net Share Settlement:
 
 
 
 
 
 
 
 
 
 
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, Seller shall deliver to Buyer on the related Settlement Date (i) a
number of Shares equal to the related Net Share Settlement Amount, provided that
in the event that the number of Shares calculated comprises any fractional
Share, only whole Shares shall be delivered and an amount equal to the value of
such fractional Share shall be payable by Seller to Buyer in cash, and (ii) (x)
an amount in cash equal to the sum of the Daily Net Cash Portion (as defined in
the Note Indenture) for each day of the Conversion Reference Period that Buyer
is required to pay under the Note Indenture in respect of Reference Notes with
an aggregate principal amount equal to the Conversion Amount for such Conversion
Date multiplied by (y) the Applicable Portion of the Reference Notes, provided
that the delivery obligation set forth in clause (i) and (ii) of this paragraph
shall be determined excluding any Shares or cash that Counterparty is obligated
to deliver to holders of the applicable Reference Notes as a result of any
discretionary adjustments to the Conversion Rate (as defined in the Note
Indenture) by Counterparty pursuant to Section 5.06(a)(10) of the Note
Indenture.

 
 
5

--------------------------------------------------------------------------------

 
 

   
If Counterparty is permitted to or required to exercise discretion under the
terms of the Note Indenture with respect to any determination, calculation or
adjustment relevant to conversion of the Reference Notes including, but not
limited to, the volume-weighted average price of the Shares, Counterparty shall
consult with GS&Co. with respect thereto.  For the avoidance of doubt,
Counterparty shall not be obligated to comply with any requests, letters or
communications from GS&Co. in respect thereof and shall have the right to make
any such determinations, calculations or adjustments in its sole discretion.
 
The provisions of Sections 9.1(c), 9.4 (except that “Settlement Date” shall be
as defined above, unless a Settlement Disruption Event prevents delivery of such
Shares on that date), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions
shall apply to any delivery of Shares hereunder, provided that the
Representation and Agreement in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws as a
result of the fact that Buyer is the issuer of the Shares.
     
Net Cash Settlement:
 
In lieu of the obligations set forth in Section 8.1 of the Equity Definitions,
on the Settlement Date Seller shall deliver to Buyer an amount in cash equal to
the related Net Cash Settlement Amount.
     
Net Share Settlement Amount:
 
For each Conversion Date, the number of Shares equal to the product of (x) the
sum of the Daily Share Amounts (as defined in the Note Indenture) multiplied by
(y) 100% minus the Cash Percentage (or, if no Cash Percentage is specified,
zero) that Buyer is required to deliver for such Conversion Date under the Note
Indenture in respect of Reference Notes with an aggregate principal amount equal
to the Conversion Amount for such Conversion Date multiplied by the Applicable
Portion of the Reference Notes; provided that if an Exercise Notice with respect
to such Conversion Date has not been delivered to the Seller prior to the first
Trading Day of the Conversion Reference Period applicable to such Conversion
Date, the Net Share Settlement Amount for such Conversion Date shall be adjusted
by the Calculation Agent to account for the consequences of the reduced number
of Trading Days from the delivery of the Exercise Notice to the end of the
applicable Conversion Reference Period with respect to such Conversion Date. No
reduction of the Net Share Settlement Amount shall reduce the Net Share
Settlement Amount below zero.

 
 
6

--------------------------------------------------------------------------------

 
 
Net Cash Settlement Amount:
 
For each Conversion Date, an amount equal to the sum of the Daily Net Cash
Portion (as defined in the Note Indenture) for each day of the Conversion
Reference Period that Buyer is required to pay under the Note Indenture in
respect of Reference Notes with an aggregate principal amount equal to the
Conversion Amount for such Conversion Date multiplied by the Applicable Portion
of the Reference Notes; provided that such cash amount shall be determined
excluding any cash that Counterparty is obligated to deliver to holders of the
applicable Reference Notes as a result of any adjustments to the Conversion Rate
described in the second proviso under “Net Share Settlement” above.
 
If Counterparty is permitted to or required to exercise discretion under the
terms of the Note Indenture with respect to any determination, calculation or
adjustment relevant to conversion of the Reference Notes including, but not
limited to, the volume-weighted average price of the Shares, Counterparty shall
consult with GS&Co. with respect thereto.  For the avoidance of doubt,
Counterparty shall not be obligated to comply with any requests, letters or
communications from GS&Co. in respect thereof and shall have the right to make
any such determinations, calculations or adjustments in its sole discretion.



Adjustments:

 
Method of Adjustment:
 
Calculation Agent Adjustment; provided that the terms of the Transaction shall
be adjusted in accordance with adjustments of the Conversion Rate of the
Reference Notes as provided in the Note Indenture; provided further (without
limitation of the provisions set forth above under “Net Share Settlement” and
“Net Cash Settlement Amount”) that no adjustment in respect of any Potential
Adjustment Event or Extraordinary Event shall be made hereunder as a result of
any adjustments to the Conversion Rate described in the second proviso under
“Net Share Settlement” above.

 
 
7

--------------------------------------------------------------------------------

 
 
Potential Adjustment Event:
 
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means, subject to the preceding paragraph, the occurrence of
an event or condition that would result in an adjustment of the Conversion Rate
of the Reference Notes pursuant to Sections 5.06(a)(1), (a)(2), (a)(3), (a)(4)
and (a)(5) of the Note Indenture.



Extraordinary Events:

 
Merger Events:
 
Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition to which Section 5.10 of the Note
Indenture applies.
     
Notice of Merger Consideration:
 
Upon the occurrence of a Merger Event that causes the Shares to be converted
into or exchanged for more than a single type of consideration (determined based
in part upon the form of election of the holders of the Shares), Counterparty
shall promptly (but in no event later than the date on which such Merger Event
is consummated) notify the Calculation Agent in writing of the types and amounts
of consideration that holders of Shares have affirmatively elected to receive
upon consummation of such Merger Event, or if no holders of Shares affirmatively
makes such election, the types and amounts of consideration actually received by
such holders.
     
Consequences for Merger Events:
         
Share-for-Share:
 
The Transaction will be adjusted in accordance with the Reference Notes as
provided in the Note Indenture; provided that such adjustment shall be made
without regard to any discretionary adjustment to the Conversion Rate by
Counterparty pursuant to Section 5.06(a)(10) of the Indenture.
     
Share-for-Other:
 
The Transaction will be adjusted in accordance with the Reference Notes as
provided in the Note Indenture; provided that such adjustment shall be made
without regard to any discretionary adjustment to the Conversion Rate by
Counterparty pursuant to Section 5.06(a)(10) of the Indenture.
     
Share-for-Combined:
 
The Transaction will be adjusted in accordance with the Reference Notes as
provided in the Note Indenture; provided that such adjustment shall be made
without regard to any discretionary adjustment to the Conversion Rate by
Counterparty pursuant to Section 5.06(a)(10) of the Indenture.

 
 
8

--------------------------------------------------------------------------------

 
 
Tender Offer:
 
Applicable, subject to “Consequences of Tender Offers” below.
         
Notwithstanding Section 12.1(d) of the Equity Definitions, “Tender Offer” means
the occurrence of any event or condition set forth in Section 5.06(a)(5) of the
Note Indenture.
     
Consequences of Tender Offers:
 
The Transaction will be adjusted in accordance with the Reference Notes as
provided in the Note Indenture; provided that such adjustment shall be made
without regard to any discretionary adjustment to the Conversion Rate by
Counterparty pursuant to Section 5.06(a)(10) of the Indenture.
     
Nationalization, Insolvency and Delisting:
 
Cancellation and Payment (Calculation Agent Determination), provided that Buyer
shall have the right to elect in its sole discretion whether any Cancellation
Amount shall be settled in cash or Shares in accordance with the provisions of
this Confirmation under “Additional Agreements, Representations and Covenants of
Buyer, Etc.” In addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it will also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, the NASDAQ Global Market or the
NASDAQ Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.
     
Additional Disruption Events:
         
Change in Law:
 
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation” and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”.
 
The parties agree that, for the avoidance of doubt, for purposes of Section
12.9(a)(ii) of the Equity Definitions, “any applicable law or regulation” shall
include the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
any rules and regulations promulgated thereunder and any similar law or
regulation, and the consequences specified in Section 12.9(b)(i) of the Equity
Definitions  shall apply to any Change in Law arising from any such act, rule or
regulation.

 
 
9

--------------------------------------------------------------------------------

 
 
Failure to Deliver:
 
Applicable as amended by this Agreement. If there is inability in the market to
deliver Shares due to illiquidity on a day that would have been a Settlement
Date, then the Settlement Date shall be the first succeeding Exchange Business
Day on which there is no such inability to deliver, but in no such event shall
the Settlement Date be later than the date that is two (2) Exchange Business
Days immediately following what would have been the Settlement Date but for such
inability to deliver.
     
Insolvency Filing:
 
Applicable
     
Hedging Disruption:
 
Not Applicable
     
Increased Cost of Hedging:
 
Not Applicable
     
Loss of Stock Borrow:
 
Not Applicable
     
Increased Cost of Stock Borrow:
 
Not Applicable
     
Hedging Party:
 
Seller or an affiliate of Seller that is involved in the hedging of the
Transaction for all applicable Additional Disruption Events
     
Determining Party:
 
Seller for all applicable Extraordinary Events
     
Non-Reliance:
 
Applicable
     
Agreements and Acknowledgments Regarding Hedging Activities:
 
Applicable
     
Additional Acknowledgments:
 
Applicable



Additional Agreements, Representations and Covenants of Buyer, Etc.:
 
1.  
Buyer hereby represents and warrants to Seller as of and on the Trade Date that:

 
a.  
it will effect (and cause any “affiliated purchaser” (as defined in Rule
10b-18  (“Rule 10b-18”) promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) to effect) any purchases, direct or indirect
(including by means of any cash-settled or other derivative instrument), of
Shares or any security convertible into or exchangeable or exercisable for
Shares solely through Barclays Capital Inc. in a manner that would not cause any
purchases by Seller of its hedge in connection with the Transaction not to
comply applicable securities laws; provided, that such restrictions will not
apply to the following: (i) purchases of Shares directly effected by the Issuer
in privately negotiated off-market transactions that are not “Rule 10b-18
Purchases” (as defined in Rule 10b-18), (ii) purchases of Shares from holders of
performance shares or units or restricted shares or units to satisfy tax
withholding requirements in connection with vesting; (iii) the conversion or
exchange by holders of any convertible or exchangeable securities of the Issuer
issued prior to the Trade Date pursuant to the terms of such securities; or (iv)
purchases of Shares effected by or for an Issuer plan by an agent independent of
the Issuer that satisfy the requirements of Rule 10b-18(a)(13)(ii) under the
Exchange Act;

 
 
10

--------------------------------------------------------------------------------

 
 
b.  
it will not engage in, or be engaged in, any “distribution,” as such term is
defined in Regulation M promulgated under the Exchange Act, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M (it being understood that Buyer makes
no representation pursuant to this clause in respect of any action or inaction
taken by Seller or any initial purchaser of the Reference Notes);

 
c.  
is not entering into the Transaction for the purpose of (i) creating actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or (ii) raising or depressing or otherwise
manipulating the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act; and

 
d.  
each of Counterparty’s filings under the Securities Act, the Exchange Act, or
other applicable securities laws that are required to be filed have been filed
and that, as of the respective dates thereof and as of the date of this
representation, such filings when considered as a whole (with the more recent
such filings deemed to amend inconsistent statements contained in any earlier
such filings) do not contain any misstatement of a material fact or any omission
of a material fact required to be stated therein or necessary to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

 
2.  
If Buyer would be obligated to pay cash (other than payment of the Premium) to,
or to receive cash from, Seller pursuant to the terms of this Agreement in
connection with the occurrence of an Early Termination Date in respect of the
Transaction or the cancellation or termination of the Transaction as a result of
an Extraordinary Event without having had the right (other than pursuant to this
paragraph (2) to elect to deliver or receive Shares in satisfaction of such
payment obligation, then Buyer may elect (by giving notice to Seller no later
than 8 a.m. New York time on the Exchange Business Day immediately following the
date of occurrence of the event giving rise to such payment obligation or, in
the event of an Event of Default or Termination Event, no later than 8 a.m. New
York time on the Exchange Business Day immediately following the date on which
the Early Termination Date has been designated in connection with such event)
that such payment obligation shall be satisfied by the delivery of a number of
Shares (or, if the Shares have been converted into other securities or property
in connection with an Extraordinary Event, a number or amount of such other
securities or property as a holder of Shares would be entitled to receive upon
the consummation or closing of such Extraordinary Event) having a cash value
equal to the amount of such payment obligation; provided that if Buyer does not
make an affirmative election by the applicable notice deadline to require Seller
to satisfy such payment obligation by delivery of either cash or such number or
amount of Shares or other securities or property to be delivered, Seller shall
have the right, in its sole discretion, to elect to satisfy such payment
obligation by delivery of such number or amount of Shares or other securities or
property to be delivered, notwithstanding Buyer’s failure to so elect; and
provided further that Buyer shall not have the right to so elect (but, for the
avoidance of doubt, Seller shall have the right to so elect) in the event of (i)
an Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Buyer is the Defaulting Party or a
Termination Event in which Buyer is the sole Affected Party, which Event of
Default or Termination Event resulted from an event or events within Buyer’s
control. Such number or amount of Shares or other securities or property to be
delivered shall be determined by the Calculation Agent to be the number of
Shares or number or amount of such other securities or property that could be
purchased or sold, as applicable, over a reasonable period of time with the cash
equivalent of such payment obligation. Settlement relating to any delivery of
Shares or other securities or property pursuant to this paragraph (2) shall
occur within a reasonable period of time.

 
 
11

--------------------------------------------------------------------------------

 
 
3.  
Notwithstanding any provision in the Note Indenture, this Confirmation or the
Agreement to the contrary, each of the “Conversion Rate” (as such term is
defined in the Note Indenture), the Net Share Settlement Amount, the Net Cash
Settlement Amount and any other amount hereunder determined by reference to the
Conversion Rate shall be determined without regard to any provisions in the Note
Indenture allowing Buyer to unilaterally increase the “Conversion Rate.”

 
4.  
Counterparty is not, and after giving effect to the Transaction contemplated
hereby, will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 
5.  
As of the Trade Date and each date on which a payment or delivery is made by
Counterparty hereunder, (i) the assets of Counterparty at their fair valuation
exceed the liabilities of Counterparty, including contingent liabilities; (ii)
the capital of Counterparty is adequate to conduct its business; and (iii)
Counterparty has the ability to pay its debts and other obligations as such
obligations mature and does not intend to, or believe that it will, incur debt
or other obligations beyond its ability to pay as such obligations mature.

 
6.  
The representations and warranties set forth in Section 1 of the Purchase
Agreement (as defined below) are hereby deemed to be repeated to GS&Co. as if
set forth herein.

 
7.  
Buyer understands no obligations of Seller to it hereunder will be entitled to
the benefit of deposit insurance and that such obligations will not be
guaranteed by any governmental agency.

 
8.  
Buyer represents and warrants that it has received, read and understands the OTC
Options Risk Disclosure Statement and a copy of the most recent disclosure
pamphlet prepared by The Options Clearing Corporation entitled “Characteristics
and Risks of Standardized Options”.

 
 
12

--------------------------------------------------------------------------------

 
 
9.  
Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

 
Additional Termination Events:
 
The occurrence of any of the following shall be an Additional Termination Event
for purposes of the Transaction:
 
1.  
Amendment Event. If an Amendment Event (as defined below) occurs, GS&Co. shall
have the right to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement with respect to the Transaction only and, notwithstanding
anything to the contrary herein, no payments shall be required hereunder in
connection with such Amendment Event.

 
“Amendment Event” means that the Counterparty, without GS&Co.’s consent (which
consent shall not to be unreasonably withheld or delayed), amends, modifies,
supplements or obtains a waiver of (a) any term of the Note Indenture (as in
effect prior to such amendment, modification, supplement or waiver) or the
Reference Notes affecting the principal amount, coupon, maturity, repurchase
obligation of the Counterparty or redemption right of the Counterparty, (b) any
term affecting the conversion price, conversion settlement dates or conversion
conditions of the Reference Notes or any other term of the Reference Notes that
adversely affects GS&Co.’s rights or increases GS&Co.’s obligations under the
Transaction or (c) any term that would require consent of the holders of 100% of
the principal amount of the Reference Notes to amend;
 
2.  
Repayment Event. If a Repayment Event (as defined below) occurs, GS&Co. shall
have the right to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement with respect to the Transaction only to the extent of the
principal amount of Reference Notes that cease to be outstanding as a result of
such Repayment Event and to the extent GS&Co. has not designated an Early
Termination Date with respect to the transaction evidenced by the Initial Note
Hedge Confirmation (the “Initial Note Hedge Transaction”) and, notwithstanding
anything to the contrary herein, no payments shall be required hereunder in
connection with such Repayment Event.

 
“Repayment Event” means that (a) any Reference Notes are repurchased (whether in
connection with or as a result of a fundamental change, howsoever defined, or
for any other reason) by the Counterparty, (b) any Reference Notes are delivered
to the Counterparty in exchange for delivery of any property or assets of the
Counterparty or any of its subsidiaries (howsoever described), other than as a
result of and in connection with a Conversion Date, (c) any principal of any of
the Reference Notes is repaid prior to the Final Maturity Date (as defined in
the Note Indenture) (whether following acceleration of the Reference Notes or
otherwise), provided that no payments of cash made in respect of the conversion
of a Reference Note shall be deemed a payment of principal under this clause
(c), (d) any Reference Notes are exchanged by or for the benefit of the holders
thereof for any other securities of the Counterparty or any of its Affiliates
(or any other property, or any combination thereof) pursuant to any exchange
offer or similar transaction or (e) any of the Reference Notes is surrendered by
Counterparty to the trustee for cancellation, other than registration of a
transfer of such Reference Notes or as a result of and in connection with a
Conversion Date.
 
 
13

--------------------------------------------------------------------------------

 
 
3.  
Initial Purchase Event. If an Initial Purchase Event (as defined below) occurs,
the Transaction shall terminate automatically in its entirety and,
notwithstanding anything to the contrary herein, only the payments specified
below shall be required hereunder in connection with such Initial Purchase
Event.

 
“Initial Purchase Event” means that the transactions contemplated by the
Purchase Agreement between the Counterparty, Barclays Capital Inc. and Goldman,
Sachs & Co. (Barclays Capital Inc. and Goldman, Sachs & Co., the “Initial
Purchasers”), dated as of May 17, 2011, (the “Purchase Agreement”) shall fail to
close for any reason by the closing date for the offering of the Reference Notes
as specified in the Purchase Agreement.
 
If an Initial Purchase Event occurs for any reason other than a breach of the
Purchase Agreement by the Initial Purchasers, then all payments previously made
hereunder shall be returned to the person making such payment, including the
Premium, less an amount equal to the product of (a) 365,815 Shares, (b) 0.50 and
(c) an amount equal to the excess, if any, of the closing price of the Shares on
the Trade Date over the closing price of the Shares on the date of the
Termination Event (such product, the “Break Expense”); provided that any
negative amount shall be replaced by zero and provided further that, to the
extent the Premium has not been paid, Buyer shall promptly pay Seller the Break
Expense. Seller and Buyer agree that actual damages would be difficult to
ascertain under these circumstances and that the amount of liquidated damages
resulting from the determination in the preceding sentence is a good faith
estimate of such damages and not a penalty.
 
If an Initial Purchase Event occurs due to a breach of the Purchase Agreement by
the Initial Purchasers, then all payments previously made hereunder, including
the Premium, promptly shall be returned to the person making such payment and no
payments shall be required hereunder in connection with such Initial Purchase
Event.
 
Staggered Settlement:
 
If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Buyer hereunder on any Settlement Date would have
resulted in the Equity Percentage (as defined below) on such date to exceed
8.5%, then Seller may, by notice to Buyer on or prior to such Settlement Date (a
“Nominal Settlement Date”), elect to deliver the Shares comprising the related
Net Share Settlement Amount on two or more dates (each, a “Staggered Settlement
Date”) or at two or more times on the Nominal Settlement Date as follows:
 
1.  
in such notice, Seller will specify to Buyer the related Staggered Settlement
Dates (the first of which will be such Nominal Settlement Date and the last of
which will be no later than twenty (20) Trading Days following such Nominal
Settlement Date) or delivery times and how it will allocate the Shares it is
required to deliver hereunder among the Staggered Settlement Dates or delivery
times;

 
 
14

--------------------------------------------------------------------------------

 
 
2.  
the aggregate number of Shares that Seller will deliver to Buyer hereunder on
all such Staggered Settlement Dates or delivery times will equal the number of
Shares that Seller would otherwise be required to deliver on such Nominal
Settlement Date; and

 
3.  
the Net Share Settlement terms will apply on each Staggered Settlement Date,
except that the Shares comprising the Net Share Settlement Amount will be
allocated among such Staggered Settlement Dates or delivery times as specified
by Seller in the notice referred to in clause (1) above.

 
Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Seller shall be entitled to deliver Shares to Buyer
from time to time prior to the date on which Seller would be obligated to
deliver them to Buyer pursuant to Net Share Settlement terms set forth above,
and Buyer agrees to credit all such early deliveries against Seller’s
obligations hereunder in the direct order in which such obligations arise. No
such early delivery of Shares will accelerate or otherwise affect any of Buyer’s
obligations to Seller hereunder.
 
Disposition of Hedge Shares:
 
Counterparty hereby agrees that if, in the reasonable judgment of Seller based
on advice of counsel, the Shares acquired by Seller for the purpose of hedging
its obligations pursuant to the Transaction (the “Hedge Shares”) cannot be sold
in the U.S. public market by Seller without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Seller to sell
the Hedge Shares in a registered offering, make available to Seller an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (a) enter into an agreement, in form and substance mutually
acceptable to Buyer and Seller, substantially in the form of an underwriting
agreement for a registered offering, (b) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (c) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Seller, (d) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (e) afford Seller a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Seller, in its reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section shall apply at the election of
Counterparty; (ii) in order to allow Seller to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance mutually acceptable to
Buyer and Seller, including customary representations, covenants, blue sky and
other governmental filings and/or registrations, indemnities to Seller, due
diligence rights (for Seller or any designated buyer of the Hedge Shares from
Seller), opinions and certificates and such other documentation as is customary
for private placements agreements, all reasonably acceptable to Seller (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary to compensate Seller for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Seller at the VWAP
Price on such Exchange Business Days, and in the amounts, requested by Seller.
“VWAP Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
“ICON <equity> AQR” (or any successor thereto) in respect of the period from
9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).
 
 
15

--------------------------------------------------------------------------------

 
 
Repurchase Notices:
 
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give Seller a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the Notice Percentage as
determined on such day is (i) greater than 9% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). In the event that Counterparty fails to
provide Seller with a Repurchase Notice on the day and in the manner specified
in this section, then Counterparty agrees to indemnify and hold harmless Seller,
its affiliates and their respective directors, officers, employees, agents and
controlling persons (Seller and each such person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities (or actions
in respect thereof), joint or several, to which such Indemnified Party may
become subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all reasonable and documented expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Seller. Counterparty will not be liable
to an Indemnified Party under this provision, whether by indemnity or
contribution, to the extent that any loss, claim, damage, liability or expense
is found in a final judgment by a court to have resulted from that Indemnified
Party’s gross negligence or willful misconduct. The “Notice Percentage” as of
any day is the fraction, expressed as a percentage, (i) the numerator of which
is the product of (a) the Applicable Portion of the Reference Notes, (b) the sum
of the number of outstanding Reference Notes underlying the Confirmation and the
number of outstanding Reference Notes underlying the Initial Note Hedge
Transaction and (c) a number of Shares per Reference Note equal to the
Conversion Rate (as defined in the Note Indenture) and (ii) the denominator of
which is the number of Shares outstanding on such day.
 
 
16

--------------------------------------------------------------------------------

 
 
Conversion Rate Adjustment Notices
 
In connection with any adjustments to the Conversion Rate under the terms of the
Note Indenture, Counterparty shall provide to GS&Co. a copy of the notice of
adjustment required to be delivered to the Trustee pursuant to Section 5.08 of
the Note Indenture concurrently with filing of such notice with the Trustee.
 
Compliance with Securities Laws:
Buyer represents and agrees that, in connection with the Transaction and all
related or contemporaneous sales and purchases of Shares by Buyer, Buyer has
complied and will comply with the applicable provisions of the Securities Act of
1933, as amended (the “Securities Act”), and the Exchange Act, and the rules and
regulations each thereunder, including, without limitation, Section 9(a) of, and
Rules 10b-5 and 13e and Regulation M under, the Exchange Act; provided that
Buyer shall be entitled to rely conclusively on any information communicated by
GS&Co. concerning GS&Co.’s market activities.
     
Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Buyer represents and warrants to Seller that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act and (iii) the disposition of the Transaction is
restricted under this Confirmation, the Securities Act and state securities
laws.
     
Buyer further represents:
     
(a) Buyer is not entering into the Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares);
     
(b) Buyer acknowledges that as of the date hereof and without limiting the
generality of Section 13.1 of the Equity Definitions, Seller is not making any
representations or warranties with respect to the treatment of the Transaction
under any accounting standards including ASC Topic 260, Earnings Per Share, ASC
Topic 815, Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities
from Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements) or under FASB’s Liabilities & Equity
Project.

 
 
17

--------------------------------------------------------------------------------

 
 
Account Details:
Account for payments to Buyer: To be advised.
     
Account for payment to Seller: To be advised.
     
Accounts for deliveries of Shares: To be advised.
   
Bankruptcy Rights:
In the event of Buyer’s bankruptcy, Seller’s rights in connection with the
Transaction shall not exceed those rights held by common shareholders. For the
avoidance of doubt, the parties acknowledge and agree that Seller’s rights with
respect to any other claim arising from the Transaction prior to Buyer’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.
   
Netting and Set-Off:
Obligations under the Transaction shall not be netted, recouped or set-off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, the Transaction, any other
agreement, applicable law or otherwise, and each party hereby waives any such
right of set-off, netting or recoupment; provided that both parties agree that
subparagraph (ii) of Section 2(c) of the Agreement shall apply to the
Transaction.
   
Collateral:
None.
   
Transfer:
Buyer shall have the right to assign its rights and delegate its obligations
hereunder with respect to any portion of the Transaction, subject to Seller’s
consent, such consent not to be unreasonably withheld or delayed; provided that
such assignment or transfer shall be subject to receipt by Seller of opinions
and documents reasonably satisfactory to Seller and effected on terms reasonably
satisfactory to the Seller with respect to any legal and regulatory requirements
relevant to the Seller; provided further that Buyer shall not be released from
its obligation to deliver any Exercise Notice or its obligations pursuant to
“Disposition of Hedge Shares”, “Repurchase Notices” or “Conversion Rate
Adjustment Notices” above. Buyer agrees that it shall not be unreasonable for
Seller to withhold its consent to any assignment or transfer if Seller
determines, based upon the advice of outside counsel, that the assignment or
transfer would be inadvisable because it could cause the hedging activities of
Seller, or of Buyer’s transferee, related to the transactions contemplated in
connection with the issuance of the Reference Notes to fail to comply with
applicable securities laws or regulations.

 
 
18

--------------------------------------------------------------------------------

 
 

 
If at any time at which (1) the Equity Percentage exceeds 9.0% or (2) GS&Co.,
Goldman Group (as defined below) or any person whose ownership position would be
aggregated with that of GS&Co. or Goldman Group (GS&Co., Goldman Group or any
such person, a “Goldman Person”) under Section 203 of the Delaware General
Corporation Law (the “DGCL Takeover Statute”) or any state or federal bank
holding company or banking laws, or other federal, state or local regulations or
regulatory orders applicable to ownership of Shares (“Applicable Laws”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Goldman Person under Applicable
Laws (including, without limitation, “interested stockholder” or “acquiring
person” status under the DGCL Takeover Statute) and with respect to which such
requirements have not been met or the relevant approval has not been received
minus (y) 1.0% of the number of Shares outstanding on the date of determination
(either such condition described in clause (1) or (2), an “Excess Ownership
Position”) and GS&Co. is unable, after commercially reasonable efforts, to
effect a transfer or assignment on pricing terms and within a time period
reasonably acceptable to it of all or a portion of the Transaction pursuant to
the preceding sentence such that an Excess Ownership Position no longer exists,
GS&Co. may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that an
Excess Ownership Position no longer exists.  In the event that GS&Co. so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (x) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
Terminated Portion, (y) Counterparty shall be the sole Affected Party with
respect to such partial termination and (z) such Transaction shall be the only
Terminated Transaction.  The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that GS&Co. and any of its affiliates subject to aggregation with GS&Co., for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) with GS&Co. (“Goldman Group”), beneficially
own (within the meaning of Section 13 of the Exchange Act) on such day and (B)
the denominator of which is the number of Shares outstanding on such day.
 
In circumstances in which the foregoing provisions relating to Seller’s right to
transfer or assign its rights or obligations under the Transaction are not
applicable, Seller may transfer any of its rights or delegate its obligations
under the Transaction with the prior written consent of Buyer, which consent
shall not be unreasonably withheld; provided that Seller may transfer or assign
without any consent of Counterparty its rights and obligations hereunder, in
whole or in part, to any of its affiliates (a “Transferee Affiliate”) if:
 
(a) Seller provides Buyer prior written notice of such transfer;

 
 
19

--------------------------------------------------------------------------------

 
 

 
(b) as of the date of such transfer, and giving effect thereto, the Transferee
Affiliate involved in such transfer will not be required to withhold or deduct
on account of Tax from any payments under the Agreement or will be required to
gross up for such Tax under Section 2(d)(i)(4) of the Agreement;
 
(c) as of the date of such transfer, and giving effect thereto, the Buyer will
not be required to gross up for such Tax under Section 2(d)(i)(4) of the
Agreement;
 
(d) no Event of Default or Termination Event with respect to Seller has occurred
and is continuing at the time of the transfer and neither an Event of Default
nor a Termination Event with respect to such Transferee Affiliate will occur as
a result of such transfer;
 
(e) the obligations of the Transferee Affiliate to the Transaction will be
guaranteed by The Goldman Sachs Group, Inc.;
 
(f) such transfer shall be effected at no costs or expenses to Buyer; and
 
(g) the Transferee Affiliate has assumed the obligations of Seller by delivering
to Seller an executed assignment and assumption agreement.
   
Regulation:
GS&Co. is a member of the Securities Investor Protection Corporation (“SIPC”).



ISDA Master Agreement:
 
With respect to the Agreement, Seller and Counterparty each agree as follows:
 
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of the Transaction: Not applicable.
 
The definition of “Specified Transaction” in Section 14 of the Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction or futures transaction” after the words “foreign exchange
transaction” in the sixth line thereof.  “Specified Transaction” shall exclude
any default under a Specified Transaction if caused solely by the general
unavailability of the currency in which payments under such Specified
Transaction are denominated due to exchange controls or other governmental
action.
 
 
20

--------------------------------------------------------------------------------

 
 
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will not apply to Counterparty.
 
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Seller and will not apply to Counterparty.
 
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.
 
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss (which shall be determined using commercially reasonable procedures in
order to produce a commercially reasonable result) shall apply; and (ii) the
Second Method shall apply.
 
“Termination Currency” means USD.
 
Tax Representations.
 
(a)  
Payer Representations. For the purpose of Section 3(e) of the Agreement, each
party represents to the other party that it is not required by any applicable
law, as modified by the practice of any relevant governmental revenue authority,
of any Relevant Jurisdiction to make any deduction or withholding for or on
account of any Tax from any payment (other than interest under Section 2(e),
6(d)(ii), or 6(e) of the Agreement) to be made by it to the other party under
the Agreement. In making this representation, each party may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of the Agreement, (ii) the satisfaction of the agreement contained in Sections
4(a)(i) and 4(a)(iii) of the Agreement, and the accuracy and effectiveness of
any document provided by the other party pursuant to Sections 4(a)(i) and
4(a)(iii) of the Agreement, and (iii) the satisfaction of the agreement of the
other party contained in Section 4(d) of the Agreement; provided that it will
not be a breach of this representation where reliance is placed on clause (ii)
above and the other party does not deliver a form or document under Section
4(a)(iii) of the Agreement by reason of material prejudice to its legal or
commercial position.  For purposes of this representation, “any Tax from any
payment” shall not include any tax imposed by sections 1471 through 1474 of the
United States Internal Revenue Code (the “Code”).

 
(b)  
Payee Representations. For the purpose of Section 3(f) of the Agreement, each
party makes the following representations to the other party:

 
(i)  
GS&Co. represents that it is a New York limited partnership that is treated as a
corporation for U.S. federal income tax purposes.

 
(ii)  
Counterparty represents that it is a corporation incorporated in Delaware.

 
 
21

--------------------------------------------------------------------------------

 
 
Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:
 
(a)  
Tax forms, documents or certificates to be delivered are:

 
GS&Co. agrees to complete (accurately and in a manner reasonably satisfactory to
Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-9, or any successor of such form(s): (i) before the first
payment date under this agreement; (ii) promptly upon reasonable demand by
Counterparty; and (iii) promptly upon learning that any such form(s) previously
provided by GS&Co. has become obsolete or incorrect.
 
Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to GS&Co.), execute, and deliver to GS&Co., United States Internal
Revenue Service Form W-9, or any successor of such form(s): (i) before the first
payment date under this agreement; (ii) promptly upon reasonable demand by
GS&Co.; and (iii) promptly upon learning that any such form(s) previously
provided by Counterparty has become obsolete or incorrect.
 
(b)  
Other documents to be delivered:

 
Party Required to Deliver Document
 
Document Required
to be Delivered
 
When Required
 
Covered by
Section 3(d)
Representation
Counterparty
 
Evidence of the authority and true signatures of each official or representative
signing this Confirmation
 
Upon or before execution and delivery of this Confirmation
 
Yes
             
Counterparty
 
Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificates as Seller shall reasonably request
 
Upon or before execution and delivery of this Confirmation
 
Yes



Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Date, Amendment Event (including in such notice a detailed description of any
such amendment) and Repayment Event (identifying in such notice the nature of
such Repayment Event and the principal amount at maturity of Reference Notes
being paid).
 
 
22

--------------------------------------------------------------------------------

 
 
Addresses for Notices.
 
Address for notices or communications to Seller for all purposes:
 
Goldman, Sachs & Co.
Attn: Michael Voris
Equity Capital Markets
200 West Street,
New York, NY 10282
Telephone No.: 212-902-4895
Facsimile No.:  212-291-5027
Email: vorism@am.ibd.gs.com



Address for notices or communications to Counterparty for all purposes:
 
Address:
 
1450 Broadway, 4th Floor
   
New York, NY 10018
     
Attention:
 
Chief Executive Officer
Facsimile No.:
 
212 391 0127
Telephone No.:
 
212 730 0030



In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’ General Counsel as follows:
 
Address:
 
1450 Broadway, 4th Floor
   
New York, NY 10018
     
Attention:
 
General Counsel
Facsimile No.:
 
212 391 0127
Telephone No.:
 
212 819 2089;



Process Agent. For the purpose of Section 13(c) of the Agreement, Seller does
not appoint a Process Agent.
 
Counterparty does not appoint a Process Agent.
 
Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Seller nor Counterparty is a Multibranch Party.
 
Calculation Agent. “Calculation Agent” means GS&Co.  All calculations and
determinations to be made hereunder or in connection herewith by the Calculation
Agent shall be made in acting in good faith and in a commercially reasonable
manner.
 
 
23

--------------------------------------------------------------------------------

 
 
Credit Support Document.
 
With respect to Seller: The General Guarantee Agreement dated January 30, 2006
made by The Goldman Sachs Group, Inc. (“GS Group”) in favor of each person to
whom GS&Co. may owe any Obligations (as defined in the General Guarantee
Agreement) and filed as Exhibit 10.45 to GS Group’s Form 10-K for the fiscal
year ended November 25, 2005 and any successor guarantee by GS Group in favor of
each person to whom GS&Co. may owe any Obligations (as defined in the General
Guarantee Agreement).
 
With respect to Counterparty: Not Applicable
 
Credit Support Provider.
 
With respect to Seller: The Goldman Sachs Group, Inc.
 
With respect to Counterparty: Not Applicable.
 
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
 
WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE
TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.
 
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to the Transaction.
 
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Section 3(a)(vi), as follows:
 
“Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in Section
1a(12) of the U.S. Commodity Exchange Act, as amended (the “CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(34) of the CEA, and it has entered into this Confirmation
and the Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.”
 
 
24

--------------------------------------------------------------------------------

 
 
Acknowledgements:
 
(a)  
The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to the Transaction,
except as set forth in this Confirmation.

 
(b)  
Each of Buyer and Seller agrees and acknowledges that Seller is a “financial
institution,” “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United States Code
(the “Bankruptcy Code”).  The parties hereto agree and acknowledge that they
intend for (A) this Confirmation to be (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment” within the meaning
of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as such term
is defined in Section 101(53B) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Seller is entitled to the
protections afforded by, among other sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.

 
Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefore “on the day that is three Local Business Days after the day.” Section
6(d)(ii) is further modified by deleting the words “two Local Business Days” in
the fourth line thereof and substituting therefore “three Local Business Days.”
 
Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 of the Agreement is hereby amended by adding in
clause (a) after the word “credit” and before the word “and” the words “or to
enter into transactions similar in nature to the Transaction.”
 
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
 
Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose the Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Seller, to the extent permissible and practicable) that
such disclosure is required by law or by the rules of the NASDAQ Global Market
or any securities exchange. Notwithstanding the foregoing, effective from the
date of commencement of discussions concerning the Transaction, Counterparty and
each of its employees, representatives, or other agents may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the Transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to Counterparty relating to such tax treatment
and tax structure.
 
 
25

--------------------------------------------------------------------------------

 
 
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 to
the extent that it relates to, or is used in or in connection with any such
Section) shall be so held to be invalid or unenforceable.
 
Illegality. The parties agree that for the avoidance of doubt, for purposes of
Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.
 
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
 
Indemnifiable Tax.  For purposes of this Agreement, “Indemnifiable Tax” shall
not include any Tax imposed pursuant to sections 1471 through 1474 of the Code.
 
 
Counterparts.  This Confirmation may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute a single agreement.
 
[Signatures follow on separate page]
 
 
26

--------------------------------------------------------------------------------

 


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.
 

 
Very truly yours,
 
GOLDMAN, SACHS & CO.
         
 
By:
/s/ Jonathan Lipnick      
Name: Jonathan Lipnick
     
Title: Vice President
 

 
Confirmed as of the date first above written:
 
 
ICONIX BRAND GROUP, INC.

     
By:  
/s/ Warren Clamen    
Name: Warren Clamen
   
Title:   Executive Vice President and 
            Chief Financial Officer
 

 
 
 
27

--------------------------------------------------------------------------------

 
 